Exhibit (c)(2)(ii) CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. Discussion Materials Regarding January 14, 2011 Project GIBSON DRAFT For discussion purposes only [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. Table of Contents I.Income Statement Discussion II.Discounted Cash Flow Analyses III.Premiums Analysis IV.Talking Points for Sun Negotiations Appendix Table of Contents DRAFT For discussion purposes only [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. Income Statement Discussion DRAFT For discussion purposes only [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. I/S - Dec. 22, 2010 Model Income Statement Discussion §Shown is the Income Statement from Dec. 22, 2010, prior to the adjustments due to the Consulting audit that demonstrated problems with manufacturing operations §Revenues, expenses and EBIT are shown by operating unit: Distribution, Contract Manufacturing and GIBSON Manufacturing §Assumptions: –Distribution agreement will terminate at fiscal year end 2012 –Revenue from GIBSON manufacturing will recommence 2012 §Based on Management’s projections DRAFT For discussion purposes only 1 [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. I/S - Jan. 5, 2011 Model §Shown is the Income Statement from January 5, 2011 §Assumptions: –Distribution agreement will terminate at fiscal year end 2012 –Revenue from GIBSON manufacturing will recommence two months later than December 22, 2010 model –Includes additional changes by management to reflect new assumptions regarding contract manufacturing and other items §Based on Management’s projections DRAFT For discussion purposes only Income Statement Discussion 2 [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. §Shown is a comparison of the December 22, 2010 model and the January 5, 2011 model §Based on Management’s projections I/S Comparison - Dec. 22, 2010 vs. Jan. 5, 2011 Comparison Jan 5. 2011 Model - Dec. 22, 2010 Model. DRAFT For discussion purposes only Income Statement Discussion 3 [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. I/S - Jan. 10, 2011 Model §Shown is the Income Statement from January 10, 2011 §Assumptions: –Distribution agreement will terminate at fiscal year end 2012 –Revenue from GIBSON manufacturing will recommence two quarters later than original plan (December 22, 2010) –Includes additional changes by management to reflect new assumptions regarding contract manufacturing and other items §Based on Management’s projections DRAFT For discussion purposes only Income Statement Discussion 4 [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. §Shown is a comparison of the January 5, 2011 and the January 10, 2011 model §Based on Management’s projections I/S Comparison - Jan. 5, 2011 vs. Jan. 10, 2011 DRAFT For discussion purposes only Income Statement Discussion Comparison Jan 10. 2011 Model - Jan. 5, 2011 Model. 5 [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. I/S - Repaglinide DRAFT For discussion purposes only Income Statement Discussion §Shown is the Income Statement impact of Repaglinide on the January 10, 2011 model §Based on Management’s projections 6 [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. Manufacturing Shut Down Analysis §Assumed that GIBSON’s manufacturing operations are discontinued §GIBSON manufacturing expense assumptions: DRAFT For discussion purposes only Income Statement Discussion Expense 2012P (‘000s) Expense % Remaining Salaries and Wages Detail Manufacturing 0% Packaging 25% Facilities 75% QC & QA 50% Regulatory affairs 100% R&D Analytical Dev 100% R&D Form. Dev 100% Commercial 25% Sales & Marketing 75% Wixom Shipping 25% M.I.S. 75% General Admin. & Finance 75% Human Resources 75% Salary adjustments 25% Bonus payments 25% Total Note: The above percentages apply to both the Shut Down March 31, 2011 Scenario and the Shut Down March 31, 2012 Scenario. 7 [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. Manufacturing Shut Down Analysis (ctd.) Expense 2012P (‘000s) Expense % Remaining Education and Training 26 50% Dues and Subscriptions 50% Freight 71 0% Legal and Professional (2) NA (2) Travel Related 75% R/E Taxes 100% Rent 66 100% Director Fees 50% Facility Maintenance and Security 50% Service Agreement 50% Advertising 50% Miscellaneous 50% Depreciation and Amortization 100% Total Operating Expense Note: The abovepercentages apply to both the Shut Down March 31, 2011 Scenario and the Shut Down March 31, 2012 Scenario. Note: Operating expenses do not contain “Tax Expense - State & Local “and “Technology Transfer” expense. !1) See discussion of salary and wages on prior page. (2) Assumes legal and professional expenses remain; however Lachman expenses are removed - Lachman expenses were projected to be $3.75 million in 2012 and $3.0 million in 2013. DRAFT For discussion purposes only Income Statement Discussion Expense 2012P (‘000s) Expense % Remaining Material Charges $4 0% Salaries & Wages (1) NA (1) Contract Labor 98 50% Insurance Costs 50% Operational Supplies 50% Chemicals and Solvents 0% Tooling-Stores and Spares 50 50% R&D Materials 100% Repairs and Maintenance 50% Utilities 50% Outside Testing and Analytics 75% Biostudies 100% Office Supplies 50% §Assumed that GIBSON’s manufacturing operations are discontinued §GIBSON manufacturing expense assumptions: 8 [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. I/S - Shut Down Mar. 31, 2011 DRAFT For discussion purposes only Income Statement Discussion §Shown is the Income Statement from January 10, 2011 with the assumption that GIBSON’s manufacturing operation are discontinued March 31, 2011 §Contract Manufacturing Assumptions: –Existing products continue as well as products to be “relaunched” –Expenses after 2012 are kept constant except for incremental material costs from “relaunched” products §GIBSON Manufactured Products Assumptions: –Future revenue from manufactured products is zero –Adjusted expenses are kept constant at 2012 levels 9 [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. I/S - Shut Down Mar. 31, 2012 DRAFT For discussion purposes only Income Statement Discussion §Shown is the Income Statement from January 10, 2011 with the assumption that GIBSON’s manufacturing operation are discontinued March 31, 2012 §Contract Manufacturing Assumption: –Revenue and expenses as projected by management §GIBSON Manufactured Products Assumptions: –Revenue and material costs delayed two years due to site transfer from GIBSON to a contract manufacturer –Adjusted expenses are kept constant at 2013 levels with the exception of material costs mentioned above (1) Represents product revenue and cost associated with products to be site transferred from GIBSON to a contract manufacturer. 10 [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. Discounted Cash Flow Analyses DRAFT For discussion purposes only [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. Key Assumptions Underlying DCF Analysis Discounted Cash Flow Analyses §At the instruction of the Independent Committee (the “Committee”), we have performed discounted cash flow analyses on different potential operating scenarios: –Scenario 1: Management’s current forecast from January 10, 2011, which reflects the resumption of GIBSON’s manufacturing activities in fiscal year 2012 in addition to ongoing contract manufactured business –Scenario 2: Repaglinide’s stand-alone valuation given Management’s current forecast from January 10, 2011 –Scenario 3: Management’s current forecast above (Scenario 1); however, adjusted assuming manufacturing operations are discontinued as of March 31, 2011 –Scenario 4: Management’s current forecast above (Scenario 1); however, adjusted assuming manufacturing operations are discontinued as of March 31, 2012 §For scenarios involving the termination of manufacturing activities, we have relied on the advice of the Committee regarding certain assumptions (e.g., shutdown costs, liquidation proceeds, etc.) to enable this analysis and express no opinion with respect to the estimates and judgments on which those assumptions are based §Further, we acknowledge to the Committee that adjustments to these assumptions may have a material effect on the outcome of the discounted cash flow analysis §Finally, we are not expressing any opinion as to the relative merits of any alternative operating scenario that might exist for GIBSON or the effect of any other transaction in which GIBSON might engage DRAFT For discussion purposes only 11 [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. Scenario 1 - January 10, 2011 Model Parameters GIBSON Stand-Alone (Price Per Share) EBITDA Exit Multiple Range Discounted Cash Flow Analyses Discount Rate DRAFT For discussion purposes only §Based on GIBSON’s balance sheet and cash flow projections for 2011-2016 from the Company’s January 10, 2011 model §EBITDA exit multiples ranging from 8.0x to 10.0x §Discount rates ranging from 11.0% to 15.0% §Assumes tax rate of 40% §Present value as of January 31, 2011 §Net working capital per Management balance sheet projections §Reflects GIBSON’s common shares outstanding per 10Q as of 9/30/10; includes Series B shares which convert 1:1 12 [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. Scenario 2 - Repaglinide Stand-Alone Parameters Repaglinide Stand-Alone (Price Per Share) Discounted Cash Flow Analyses §EBITDA exit multiples ranging from 8.0x to 10.0x §Discount rates ranging from 11.0% to 15.0% §Assumes tax rate of 40% §Present value as of January 31, 2011 §Reflects GIBSON’s common shares outstanding per 10Q as of 9/30/10; includes Series B shares which convert 1:1 §Assumes zero capital expenditures and zero change in net working capital EBITDA Exit Multiple Range Discount Rate DRAFT For discussion purposes only 13 [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. Scenario 3 - Cease Manufacturing March 31, 2011 Parameters GIBSON Stand-Alone (Price Per Share) Discounted Cash Flow Analyses Revenue Exit Multiple Range Discount Rate DRAFT For discussion purposes only §Based on GIBSON’s balance sheet and cash flow projections for 2011-2016 from the Company’s January 10, 2011 model §Given negative EBITDA in the exit year, revenue exit multiples ranging from 1.00x to 2.00x §Discount rates ranging from 11.0% to 15.0% §Assumes tax rate of 40% §Present value as of January 31, 2011 §Net working capital per Management balance sheet projections §Reflects GIBSON’s common shares outstanding per 10Q as of 9/30/10; includes Series B shares which convert 1:1 14 [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. Scenario 4 - Cease Manufacturing March 31, 2012 Parameters GIBSON Stand-Alone (Price Per Share) Discounted Cash Flow Analyses EBITDA Exit Multiple Range Discount Rate DRAFT For discussion purposes only §Based on GIBSON’s balance sheet and cash flow projections for 2011-2016 from the Company’s January 10, 2011 model §EBITDA exit multiples ranging from 8.0x to 10.0x §Discount rates ranging from 11.0% to 15.0% §Assumes tax rate of 40% §Present value as of January 31, 2011 §Net working capital per Management balance sheet projections §Reflects GIBSON’s common shares outstanding per 10Q as of 9/30/10; includes Series B shares which convert 1:1 15 [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. Discount Cash Flow Analyses Summary Scenario 1 Final Model (Jan. 10, 2011) Scenario 2 Repaglinide Stand-Alone Scenario 3 Cease Manufacturing March 31, 2011 Scenario 4 Cease Manufacturing March 31, 2012 Low [ * ] Midpoint [ * ] High [ * ] Low [ * ] Midpoint [ * ] High [ * ] Discounted Cash Flow Analyses Implied Aggregate Equity Value DRAFT For discussion purposes only ($ in millions, except per share amounts) Implied Per Share Equity Value 16 [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. Premiums Analysis DRAFT For discussion purposes only [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. Premiums in Public Acquisitions §William Blair analyzed 27 domestic public transactions announced since January 1, 2000 with transaction values greater than $10 million in which 15% to 35% of the target’s equity was acquired with the acquiror owning between 65% to 85% of the target prior to the transaction.(1) Upon completion of the transaction the acquiror owned 100% of the target. §William Blair compared the price of each transaction to the closing price of the target stock one day, one week, one month, 90 days, 180 days, and 360 days prior to the announcement of the transaction Source: FactSet Research Systems. Data as of December 28, 2010. (1)Includes the March 2009 Genentech / Roche transaction at the instruction of the Committee. (2)As of December 3, 2010. Premiums Analysis DRAFT For discussion purposes only 17 [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. Talking Points for Sun Negotiations DRAFT For discussion purposes only [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. Preliminary Talking Points for Sun Negotiation §The announced premium on December 6, 2010 of 5% represents a below median premium for the transaction.This is the case for both: –Public company acquisitions generally –Public company acquisitions where the buyer owned greater than 50.1%, but less than 99.9% prior to acquiring the remaining shares –Public company acquisitions where the buyer owned greater than 65.0%, but less than 85% prior to acquiring the remaining shares §At a proposed offer price per share of $4.75, it is not clear that the value of the shares has been maximized –The Independent Committee may want to consider an alternative to the current business plan, whereby all manufacturing activities at the plant cease as soon as possible –The Independent Committee may consider other possible alternatives including finding alternative buyers for the minority shares –The minority shareholders may not sell, leaving Sun as owner of less than the 90% threshold to complete a squeeze out merger –Exploration of all of these alternatives take time and will delay a possible transaction with Sun Talking Points for Sun Negotiations In an attempt to maximize the potential value obtained in a possible transaction with Sun, we believe the following points represent some of the key themes that should be developed during future negotiations: DRAFT For discussion purposes only 18 [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. Preliminary Talking Points for Sun Negotiation (ctd.) §The announced share price has been deemed unsatisfactory by the market –Immediately following the announcement, the stock price increased to a high of $5.29 on December 13th due to the expectation that a higher price would be achieved –There have been numerous shareholder lawsuits filed against the Company on the basis that $4.75 per share is inadequate –The Company has received correspondence from existing shareholders (including large institutional investors) stating their opposition to the deal given the proposed price per share §To ensure an expeditious transaction is achieved, it is imperative that the Company achieve a higher share price than $4.75 that will enable broad support from the minority shareholders.If not, the deal will encounter several challenges: –Enhanced legal costs –Delayed closing –Deterioration of the value of the Company (i.e., lost employees, strained customer relationships, distraction from consent decree remediation work, etc.) DRAFT For discussion purposes only Talking Points for Sun Negotiations 19 [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. Appendix DRAFT For discussion purposes only [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. Scenario 1 - January 10, 2011 Model Detail Appendix DRAFT For discussion purposes only 20 [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. Scenario 2 - Repaglinide Stand-Alone Detail DRAFT For discussion purposes only Appendix 21 [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. Scenario 3 - Cease Manufacturing March 31, 2011 Detail DRAFT For discussion purposes only Appendix 22 [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD. CERTAIN PORTIONS OF THESE DISCUSSION MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SECˮ).THE NON-PUBLIC INFORMATION HAS BEEN OMITTED FROM THE DISCUSSION MATERIALS HAS BEEN SEPARATELY FILED WITH THE SEC.EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[*]ˮ AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE SEC.THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF CARACO PHARMACEUTICAL LABORATORIES, LTD. Scenario 4 - Cease Manufacturing March 31, 2012 Detail DRAFT For discussion purposes only Appendix 23 [*] CONFIDENTIAL TREATMENT REQUESTED BY CARACO PHARMACEUTICAL LABORATORIES, LTD.
